PER CURIAM.
These disciplinary proceedings are before the Court upon the complaints of The Florida Bar against Harold W. Long, Jr., and the uncontested report of the referee.
The referee found respondent guilty on all counts of both multi-count complaints. The numerous counts of professional misconduct included one or more instances of each of the following: failure to keep client funds in a separate trust account, failure to maintain complete records of client funds, neglect of legal matters, handling legal matters without adequate preparation, failure to carry out contracts of employment, damaging or prejudicing the interests of clients, failure to deliver client property promptly, conduct adversely reflecting on fitness to practice law, and conduct contrary to honesty. The referee’s findings of guilt were based on respondent’s default in failing to respond to the Bar’s complaints and failure to appear at the hearing despite proper and adequate notice.
Respondent was previously reprimanded and placed on probation for similar violations. The Florida Bar v. Long, 486 So.2d 591 (Fla.1986). The referee found that respondent has failed to comply with the conditions of probation imposed upon him in that proceeding; i.e., monthly reports on progress against alcohol abuse, reimbursement to the Clients’ Security Fund, and payment of costs. In view of respondent’s failure to .respond or appear in the proceedings and his nonpayment of Florida Bar membership dues, the referee concluded that respondent has abandoned his practice and recommended that he be disbarred.
Respondent does not seek review of the referee’s findings and recommendations. Under these circumstances, we approve the referee’s report. Harold W. Long, Jr., is hereby disbarred, effective immediately.
The cost of these proceedings in the amount of $1,532.28 is assessed against the respondent. Judgment for costs is entered against Harold W. Long, Jr., in the amount of $1,532.28, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.